Exhibit 99.2 MANAGEMENT'S DISCUSSION AND ANALYSIS For the three and nine months ended June 30, 2011 TABLE OF CONTENTS INTRODUCTION 3 BUSINESS PROFILE AND STRATEGY 3 OVERALL FINANCIAL PERFORMANCE 5 Third Quarter and Year-to-Date Highlights 5 SELECTED FINANCIAL INFORMATION 8 FINANCIAL ANALYSIS 8 Branch Count 8 Revenue 9 Same Branch Revenues 11 Branch Operating Income and Operating Income 11 Expenses (excluding retention payments) 12 Retention Payments 12 Depreciation and Amortization 12 Income Taxes 13 LIQUIDITY AND CAPITAL RESOURCES 13 RISK FACTORS AFFECTING PERFORMANCE 13 Consumer Protection Regulations 13 Legal Proceedings 15 Third Party Lenders/Retention Payments 16 CONTROLS AND PROCEDURES 17 OUTSTANDING SHARE DATA 17 DIVIDENDS 17 RECENT ACCOUNTING PRONOUCEMENTS NOT YET ADOPTED 17 International Financial Reporting Standards (IFRS) 17 SUMMARY OF QUARTERLY RESULTS 18 OTHER 18 Cautionary Statement Regarding Forward-looking Information 18 Non-GAAP Measures 19 EBITDA Reconciliation 20 - 2 - INTRODUCTION The following management’s discussion and analysis (“MD&A”) should be read in conjunction with The Cash Store Financial Services Inc.’s (“Cash Store Financial” or the “Company”) unaudited interim consolidated financial statements for the three and nine months ended June 30, 2011, and the audited consolidated financial statements and MD&A for the fifteen months ended September 30, 2010, both of which are available at SEDAR (www.sedar.com) and at the United States Securities and Exchange Commission website (www.sec.gov). All figures are presented in Canadian dollars and are reported in accordance with Canadian generally accepted accounting principles. This MD&A is dated as of July 27, 2011. BUSINESS PROFILE AND STRATEGY This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information located at the end of this MD&A. Cash Store Financial is an alternative to traditional banks, providing short-term advances and other financial services, to serve the needs of everyday people in Canada through our two branch banners: Cash Store Financial and Instaloans. Cash Store Financial and Instaloans act as brokers and lender to facilitate short-term advances and to provide other financial services to income-earning consumers.We also provide a range of financial products that are not supplied by traditional financial institutions. As of June 30, 2011, we owned and operated 582 branches in nine Canadian provinces, two Canadian territories and the United Kingdom.Our workforce is dynamic and we operate within a performance-based culture.We employ approximately 2,300 associates across Canada and the United Kingdom. Cash Store Financial is the only broker and lender of short-term advances and provider of other financial services in Canada that is publicly traded on both the Toronto and New York Stock Exchanges. Cash Store Financial trades under the symbol “CSF” on the Toronto Stock Exchange and under the symbol “CSFS” on the New York Stock Exchange. Our business is based on the recognition that the needs of a segment of the Canadian and UK population are not being properly serviced by traditional financial institutions. Our strategic objective is to establish Cash Store Financial and Instaloans as the provider of choice, in the jurisdictions in which we operate, for short-term advances and other financial services by offering a wide range of products, a high level of customer service, and convenient locations and hours of operation. In addition to meeting our customers’ needs by providing small, short-term loans which can be accessed quickly, we also offer financial product insurance, cheque cashing products, bank accounts, money transfers, pre-paid master cards, debit cards, and prepaid phone cards. A key component of our long-term business strategy has been product diversification.This strategy has and should continue to assist us in offsetting downward pressure on revenue and earnings resulting from provincially regulated rate caps on payday loans.In the third quarter of 2010, through an agency agreement with DC Bank, a federally regulated Canadian Schedule 1 bank, we introduced a basic deposit account product. A new premium bank account product that features unlimited free cheque cashing and free on-line bill payments was introduced in late Q2 2011. Both types of account are insured by the Canada Deposit Insurance Corporation. On a national basis, consumer acceptance of both products has been high. - 3 - Cash Store Financial’s strategic priorities are: Operational: Operational strategic priorities can be broken down into four main strategic priorities: 1) Driving market penetration • Maximizing the potential of our expanding branch network; • Continued focus on improving Branch Operating Income (“BOI”) margins for all our branches; • Continuing to educate, motivate and improve the performance of our associates through an integrated communication and training strategy that includes Cash Store Financial College, Cash Store Financial TV and our annual President’s Forum with every branch manager; and • Providing strong leadership through in-the-field, hands-on involvement of senior management and getting back to the basics throughout the company. 2) Growing existing product lines and implementation of new product initiatives • Providing superior service in relation to existing product offerings; and • Accelerating revenue growth through further new product initiatives. 3) International expansion • Aggressive expansion of our network in the United Kingdom (UK); and • Establish infrastructure in the UK to facilitate aggressive expansion. 4) New branch openings • Further expanding our position in the Canadian alternative financial services industry through organic growth into underserved communities based on new branch profitability or via the acquisition of existing operators. Financial • Maximizing shareholder value by growing our earnings per share; • Further investing in business intelligence; • Reducing our cost of capital; and • Controlling or reducing costs through a strong focus on operational excellence and by taking advantage of our growing buying power. Cash Store Financial has recognized its corporate responsibility to contribute to the communities in which we do business. In 2008, we partnered with the Alberta Diabetes Foundation to raise $7.5 million for research to be undertaken at the Alberta Diabetes Institute, a globally-recognized centre of research excellence. In 2010 the Company was one of 16 companies recognized with a “Roll of Honour” award by the Alberta Association of Fund Raising Executives. The “Roll of Honour” award celebrates extraordinary commitment and contributions to the non-profit sector from corporate citizens and individuals around Alberta. In Calendar 2011, Cash Store Financial will host 33 “freedom” runs across Canada. - 4 - OVERALL FINANCIAL PERFORMANCE Third Quarter and Year-to-Date Highlights This section contains forward-looking statements.See “Cautionary Statement Regarding Forward-Looking Information” located at the end of the MD&A. Thousands of dollars, except for per share amounts Three Months Ended Nine Months Ended Consolidated results June 30 June 30 June 30 June 30 Revenue $ Branch operating income Net income Before class action expenses net of normalized tax Net income and comprehensive income Earnings before interest, taxes, amortization and class action expenses Earnings before interest, taxes and amortization Diluted earnings per share Before class action expenses net of normalized tax $ Net income and comprehensive income $ Net income and comprehensive income for the third quarter was $1.2 million (after removing class action settlement costs and related taxes was $3.4 million), compared to $5.5 million (after removing class action settlement costs and related taxes was $5.5 million) for the same period last year. For the nine month period ended June 30, 2011, net income was $7.0 million (after removing class action settlement costs and related taxes was $9.2 million), compared to $13.1 million (after removing class action settlement costs and related taxes was $15.1 million) in the same period last year. Diluted earnings per share were $0.07 in the quarter ($0.19 after removing class action settlement costs and related taxes), compared to $0.31 ($0.31 after removing class action settlement costs and related taxes) for the same period last year, and $0.40 for the nine month period ended June 30, 2011 ($0.52 after removing class action settlement costs and related taxes), compared to $0.75 ($0.86 after removing class action settlement costs and related taxes) for the same period last year. Loan volumes and loan revenues were lower than anticipated leading to lower than expected earnings during the quarter. Significant factors impacting third quarter and nine months results include: • Growth in overall revenue of 5.1% for the three months ending June 30, 2011, compared to the same period last year, and an increase of 12.1% for the nine months ending June 30, 2011 compared to the same period last year; • Loan fees were down 3.7% for the three months ending June 30, 2011, at $33.9 million compared to $35.2 million in the same period last year given decreases in same branch loan volumes and rate compression in Manitoba, Alberta and Nova Scotia.The effect of rate compression reduced our rates by 22.6%, 9.2% and 23.8% in Manitoba, Alberta and Nova Scotia respectively.For the nine months ended June 30, 2011, loan fees were $103.1 million compared to $100.7 million for the same period last year; • Accelerated growth in other revenues of 29.5% to $15.8 million for the three months period ending June 30, 2011 when compared to the same period last year, and an increase of 45.5% to $43.2 million for the nine month period ending June 30, 2011 when compared to the same period last year, reflecting continued success on our product diversification strategy. As a percentage of total revenue, other income increased to 31.8% from 25.8% or a 23.3% increase for the quarter.For the nine month period ending June 30, 2011 other income was 29.5% of total revenue compared to 22.8% for the same period last year or a 29.7% increase; - 5 - • Overall for the nine month period, loan volumes increased, relative to the same period last year, resulting from the addition of 57 new branches.Loan volumes for the three months ending June 30, 2011 were down 0.5% to $204.6 million and for the nine months ending June 30, 2011, loan volumes were up 11.3% to $619.7 million; • Drag on earnings increased by $1.2 million in the quarter and $3.6 million for the nine months resulting from new branch openings.With only four new branches opened in the quarter, the drag may dissipate in future periods; • Retention payments increased by $941,000 for the three months ending June 30, 2011 compared to the same period last year and increased by $4.4 million for the nine months ending June 30, 2011 when compared to the same period last year. Due to rate compression, this expenditure category increased when measured as a percentage of loan fees; • Provision for loan losses for on-balance sheet lending increased $462,000 for the three months period ending June 30, 2011 compared to the same period last year, and $1.7 million for the nine months ending June 30, 2011 compared to the same period last year; • Selling, general and administration (“SG&A”) costs increased related to new regulatory process, costs related to the introduction of bank accounts, professional and legal fees related to class action matters and trade mark infringement issues with an increase of $954,000 for the three months period ending June 30, 2011 compared to the same period last year, and an increase of $3.6 million for the nine months ending June 30, 2011 compared to the same period last year; • Corporate expenses increased by $286,000 in the quarter due to increased marketing initiatives, UK expansion and increased corporate salary costs; • Regional expenses increased by $431,000 related to a reorganization at the regional and division vice president level and infrastructure additions in both Canada and the UK; and • Revenues decreased in Manitoba and Nova Scotia of $756,000 and $194,000 respectively in the quarter and $2.1 million in Manitoba for the nine months as a result of rate compression. • Working capital increased by $1.2 million in the quarter and $8.9 million for the nine months ending June 30, 2011 compared to the same period last year. Our EBITDA was $4.5 million for the quarter, compared to $10.3 million for the same period last year and was $18.3 million for nine months ended June 30, 2011, compared to $26.2 million for the same period last year.This decrease in the current quarter is due to class action settlement costs, rate compression, increased retention payments, branch level SG&A, and increased regional and corporate infrastructure costs compared to the same period last year offset by increases in other revenues. EBITDA, adjusted to remove class action settlements, was $7.8 million, compared to $10.4 million in the same period last year and was $21.5 million for the nine months ended June 30, 2011, and $29.2 million in the same period last year. The implementation of provincial industry rate regulations commenced in August 2009 and continued through until March 2010.Rate regulations have been implemented in British Columbia, Alberta, Ontario, Manitoba and Nova Scotia, representing markets in which 91% of our branches are located. Although we have experienced a decrease in our margins as a result of provincial rate caps, we continue to view regulation as positive for the industry and critical to our long-term growth and success. - 6 - Product and revenue diversification initiatives continue to generate positive results. Revenue from other services (including fees from bank accounts, financial product insurance, pre-paid master cards, debit cards, money transfers, cheque cashing and prepaid phone cards) increased to $15.8 million in the third quarter, up from $12.2 million in the same period last year.We have made significant improvements in products and services which complement our existing product lines.We will continue to progress towards our objectives of diversifying our revenue stream with products which enhance and augment our core products, and increasing the value generated from our existing suite of products. As discussed last quarter, there has been a significant realignment of the regional and senior management structure of our operations group.We expect that these changes will lead to strong growth in future periods. Further expansion of our infrastructure will take place in order to facilitate our aggressive growth plans in the United Kingdom. - 7 - SELECTED FINANCIAL INFORMATION Thousands of dollars, except for per share amounts and branch figures Three Months Ended Nine Months Ended Consolidated results June 30 June 30 June 30 June 30 No. of branches Canada United Kingdom 8 2 8 2 Loan volumes Loan fees included $ Revenue Loan fees $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses Depreciation of property and equipment Branch operating income Regional expenses Corporate expenses Other depreciation and amortization Income before income taxes and class action settlements Class action settlements EBITDA * Net income and comprehensive income $ Weighted average number of shares outstanding - basic Basic earnings per share Income before class action settlement costs $ Net income and comprehensive income $ Diluted earnings per share Income before class action settlement costs $ Net income and comprehensive income $ Consolidated Balance Sheet Information Working capital $ Total assets Total long-term liabilities Total liabilities Shareholders' equity $ *EBITDA – earnings from operations before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets. FINANCIAL ANALYSIS This analysis provides an overview of our financial results for the third quarter ended June 30, 2011, compared to the fourth quarter ended June 30, 2010 and the first nine months of fiscal 2011 compared to the same nine-month period last year. - 8 - Branch Count This section contains forward-looking statements.See “Cautionary Statement Regarding Forward-Looking Information” located at the end of the MD&A. At the end of the third quarter, a total of 582 branches were in operation, an increase of 57 branches, compared to 525 branches at the end of the same period last year. During the quarter, four new branches were opened and one branch was consolidated. Branch performance continues to be monitored and branch consolidations will occur when efficiencies can be achieved. We increased our net number of branches by three over the quarter as compared to 36 in the same period last year. For the nine months period ended June 30, 2011 we consolidated three branches compared to two branches for the same nine months period last year.. We anticipate adding one branch over the next quarter in Canada and reaching 10 to 15 branches in the UK by the end of fiscal 2011. Material factors that determine the number of branch openings include availability of suitable locations with suitable lease terms, branch performance within similar areas and favorable market rates. - 9 - Revenue In the three months ended June 30, 2011 revenue increased 5.1% to $49.7 million from $47.3 million in the same period last year.For the nine months ended June 30, 2011, revenues were $146.2 million, up 12.1% compared to $130.4 million for the same period last year.Loan volumes were $204.6 million in the quarter, down 0.5% from $205.7 million for the same period last year. Loan volumes for the nine months ended June 30, 2011 were up 11.3% to $619.7 million from $556.6 million for the same period last year.Loan fees for the quarter were down 3.5% to $33.9 million compared to $35.2 million for the same period last year.For the nine months ended June 30, 2011 loan fees were $103.1 million up 2.4% from $100.7 million for the same period last year.The loan fees were down in the quarter as a result of decreased loan volumes and rate compression. The table below illustrates branch aging categories by year opened. (Thousands of dollars, except branch figures) Revenues (3 months ended) Average Revenue per Branch per Month Number of June 30 June 30 % June 30 June 30 Year Opened Branches Change * 94 $ $ -7
